DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-19, is/are filed on 12/14/2021 are currently pending. Claim(s) 1-19 is/are rejected.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over DE ‘455 (DE 202009002455 U1) in view of Ardes (WO 2016142389 A1).

    PNG
    media_image1.png
    510
    658
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    754
    471
    media_image2.png
    Greyscale


Regarding claim 1, DE ‘455 teaches A filter element (10) for filtering a fluid, the filter element configured to be connected to a filter head (11) with a drainage channel (14); the filter element comprising: a closure element (48) configured to close the drainage channel of the filter head, wherein the closure element is eccentrically arranged relative to a longitudinal axis of the filter element at an end face of the filter element, and wherein the closure element projects axial outward away from the end face of the filter element in an axial direction of the filter element; an annular support stand (51 fig. 2) projecting axially outwardly away (62) from the end face of the filter element up to at least an axial level of the free end of the closure element or axially outwardly beyond the free end of the closure element, such that the closure element is protected by the annular support stand, wherein the annular support stand includes a plurality of snap hooks (55) which snap connect the annular support stand onto the filter element, wherein the annular support stand enables the filter element to be positioned end face down to rest on a support surface, without falling over, by the filter element resting on the annular support stand (intended use.) 
It is unclear if the closure element is formed of an elastomer as an elastomeric sealing element. However, the use of elastomer is extremely well known in sealing. Ardes teaches a similar plug and seal design for drain filters. The reference teaches a sealing member (47) that is made of an elastomer, which allows for optimal sealing properties (p. 9). It would have been obvious to one of ordinary skill to have used the teachings of Ardes in DE’455 for the aforesaid advantage.
Regarding claim 2, DE ‘455 teaches wherein the stand comprises an annular shape (fig. 2).
Regarding claim 3, DE ‘455 teaches wherein the stand is sleeve-shaped (fig. 2, vertical projection).

Regarding claim 5, DE ‘455 teaches wherein the stand comprises two or more spike-shaped or tooth-shaped axial projections, wherein the spike-shaped or tooth-shaped axial projections are arranged spaced apart from each other in a circumferential direction of the filter element (55 - tooth).
Regarding claim 6, DE ‘455 teaches wherein the closure element is arranged outside of the stand in a radial direction of the filter element (closure element is both in and outside thereby reading on the claim).
Regarding claim 7, DE ‘455 teaches wherein the closure element is arranged inside the stand in a radial direction of the filter element (closure element is both in and outside thereby reading on the claim).
Regarding claim 8, DE ‘455 teaches wherein the stand is configured to be rotatably adjustable about the longitudinal axis of the filter element (p. 2-5, fig. 2).
Regarding claim 9, DE ‘455 teaches wherein the stand is configured to be rotatably adjustable about the longitudinal axis of the filter element relative to a filter insert of the filter element (p. 2-5, fig. 2).
Regarding claim 10, DE ‘455 teaches wherein the stand is configured to be rotatably adjustable about the longitudinal axis of the filter element at a constant axial position of the stand relative to the filter insert (p. 2-5, fig. 2).

Regarding claim 12, DE ‘455 teaches the support ring (50), rotatably mounted at the filter element, is held positionally fixed in the axial direction at the filter element (p. 2-5, figs. 1-2).
Regarding claim 13, DE ‘455 teaches the support ring comprises at least one first positioning pin (53, fig. 2).
Regarding claim 14, DE ‘455 teaches the at least one first positioning pin extends away from the support ring in the axial direction of the filter element (fig. 2).
Regarding claim 15, DE ‘455 teaches a second positioning pin (radial portion below 53) extending away from the support ring in the axial direction of the filter element, wherein the second positioning pin, in a circumferential direction of the filter element, is arranged at a spacing from the at least one first positioning pin (fig. 2).
Regarding claim 16, DE ‘455 teaches positioning pin (53) projects in the axial direction past the second positioning pin (radial portion below 53, fig. 2).
Regarding claim 17, DE ‘455 teaches the stand is embodied as one piece (fig. 2 – unitary stand).
Regarding claim 18, DE ‘455 teaches the stand is an injection-molded plastic part (p. 2-5 discusses injection molding; also this is a product-by-process claim).
Regarding claim 19, DE ‘455 teaches the filter element according to claim 1, embodied as an exchangeable filter cartridge comprising a filter housing and a filter insert fixedly integrated in the filter 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
***
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777